UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4197


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ZONTA TAVARAS ELLISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:11-cr-00404-FDW-DSC-1)


Submitted:   November 25, 2014            Decided:   December 19, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, William M. Miller,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A jury convicted Zonta Tavaras Ellison on three counts

of   possession    of    cocaine   base       with   intent    to    distribute,         in

violation of 21 U.S.C. § 841(a)(1) (2012).                     On appeal, Ellison

contends that the district court erred by (1) determining that

he knowingly, intelligently, and voluntarily waived his Sixth

Amendment    right      to   counsel;   and     (2) failing         to    grant    him    a

reduction for acceptance of responsibility.                  We affirm.

                                        I.

             A defendant may waive his right to counsel so long as

he is competent and the waiver is made intelligently.                             Faretta

v. California, 422 U.S. 806, 835 (1975).                     We review de novo a

district court’s determination that a defendant has waived his

Sixth Amendment right to counsel.                United States v. Singleton,

107 F.3d 1091, 1097 n.3 (4th Cir. 1997).                     “An assertion of the

right   of    self-representation         . . .       must     be        (1) clear   and

unequivocal;      (2)   knowing,   intelligent        and     voluntary;       and    (3)

timely.”     United States v. Frazier-El, 204 F.3d 553, 558 (4th

Cir. 2000) (citations omitted).

             “[W]e review the sufficiency of a waiver of the right

to counsel by evaluating the complete profile of the defendant

and the circumstances of his decision as known to the trial

court at the time.”          Singleton, 107 F.3d at 1097.                   A defendant



                                          2
“should be made aware of the dangers and disadvantages of self-

representation, so that the record will establish that he knows

what   he   is    doing    and     his    choice    is   made        with    eyes   open.”

Faretta, 422 U.S. at 835.                However, this court does not require

“[a]   precise       procedure       or      litany      for     this        evaluation.”

Singleton, 107 F.3d at 1097.

            Our     review    of    the    record     demonstrates          that    Ellison

clearly     and     unequivocally          asserted       his        right     to     self-

representation.          Ellison’s election to proceed pro se also was

knowing, intelligent, and voluntary.                  The record reflects that,

at the time he waived his right to counsel, Ellison understood

the legal proceedings and was aware of the nature of the charges

against him and the penalties he faced.                        We conclude that the

district    court    did     not   err     in   granting   Ellison’s          request   to

waive counsel and proceed pro se.

                                           II.

            For the first time on appeal, Ellison argues that,

even though he went to trial, the district court should have

awarded     him      a     two-level        reduction          for     acceptance       of

responsibility.          We review for plain error.                  See United States

v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                              To establish

plain error, an appellant must show “(1) that the district court

erred, (2) that the error is clear or obvious, and (3) that the



                                            3
error affected his substantial rights, meaning that it affected

the outcome of the district court proceedings.”                      United States

v.     Webb,    738 F.3d 638,     640-41    (4th     Cir.    2013)    (internal

quotation marks and citation omitted).                     Even if the appellant

meets his burden, we retain discretion to recognize the error

and may grant relief only if the error “seriously affect[s] the

fairness,        integrity      or       public     reputation        of      judicial

proceedings.”          Id. at 641 (internal quotation marks and citation

omitted) (alteration in original).

               We find no reversible error in the district court’s

failure to credit Ellison with a reduction for acceptance of

responsibility.            Ellison     argues     that     the    assertion    of    an

affirmative defense, such as entrapment, does not preclude a

reduction       for     acceptance     of   responsibility.          Although       some

courts have adopted this position, see, e.g., United States v.

Garcia,    182 F.3d 1165,      1172-74    (10th   Cir.     1999)    (affirming

reduction), Ellison has not shown that the district court erred,

much less that the error was clear or obvious.

               Ellison’s entrapment defense was directly related to

factual        guilt     and   was      inconsistent       with     acceptance        of

responsibility insofar as it was an attempt at minimizing his

culpability.           See United States v. Holt, 79 F.3d 14, 17 (4th

Cir.    1996)     (holding     district     court    did    not    clearly     err    in



                                            4
denying      adjustment    because      defendant’s       meritless     affirmative

defense was “attempt to minimize his culpability”).                         This is

clearly demonstrated by Ellison’s objections to his presentence

report, in which he stated that, although he transacted with the

confidential     informant,        he   lacked     “the   intent   to     sell   and

distribute cocaine.”             Finally, to the extent Ellison contends

that   the    district     court     erred    in    adopting    the     presentence

report, which stated that the reduction did not apply, we find

this argument unpersuasive.

             Accordingly, we affirm the district court’s judgment.

We   dispense    with     oral    argument    because     the   facts    and   legal

contentions     are   adequately        presented   in    the   materials      before

this court, and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          5